Citation Nr: 0315984	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-26 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right arm, currently evaluated 
as 20 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
a scar, residual of a shell fragment wound of the left leg.  

4.  Entitlement to an increased evaluation for hepatitis, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant, who is a combat-decorated veteran of the 
Vietnam War, served on active duty from December 1961 to 
December 1963 and from August 1965 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The appellant gave sworn testimony before the undersigned 
Veterans Law Judge at the RO in June 2000.  A transcript of 
that hearing is of record.  

In December 2000, the Board remanded this case to the RO for 
additional development.  Following the requested development, 
the RO in March 2003 continued its previous denial of the 
claimed benefits.  The case is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A reopened claim for increased ratings for post-traumatic 
stress disorder, bilateral hearing loss, and shell fragment 
wound residuals was received on May 6, 1996, and was 
continuously prosecuted thereafter.  An application for a 
total disability rating based on individual unemployability 
due to service-connected disabilities was received the 
previous month.  

3.  The rating criteria for evaluating mental disorders that 
became effective on November 7, 1996, are not more favorable 
to the veteran in this case.  

4.  Post-traumatic stress disorder is productive of severe 
social and industrial impairment.  

5.  The rating criteria for evaluating muscle injuries that 
became effective on July 3, 1997, and the criteria for 
evaluating scars that became effective on August 30, 2002, 
are neither more nor less favorable to the veteran in this 
case.  

6.  The veteran is right handed.  

7.  Service-connected residuals of shell fragment wounds of 
the right arm are productive of no more than moderate muscle 
injury.  Service-connected scars of the right upper extremity 
are essentially nonsymptomatic.  

8.  Service-connected residuals of a shell fragment wound of 
the left leg are manifested by a superficial scar on the left 
medial calf that measures 3 centimeters by 0.5 centimeters 
and is nonsymptomatic.  

9.  The rating criteria for evaluating liver disease that 
became effective on July 2, 2001, are neither more nor less 
favorable to the veteran in this case.  

10.  On VA examination in March 2003, the veteran was 
diagnosed with chronic hepatitis B with normal liver 
function; tests for hepatitis C were reported to be negative.  

11.  The service-connected hepatitis B with history of 
duodenitis is manifested by mild hepatosplenomegaly but is 
otherwise nonsymptomatic.  

12.  The rating criteria for evaluating hearing loss that 
became effective on June 10, 1999, are neither more nor less 
favorable to the veteran in this case.  

13.  The veteran has Level I hearing in the right ear and 
Level II in the left ear.  

14.  Service connection is also in effect for otitis externa 
of the right ear, which has been rated noncompensably 
disabling since September 1972.  

15.  The veteran has a high school education and occupational 
experience as a handyman.  He last worked full time in 
January 1987.  

16.  With consideration of the 70 percent rating for post-
traumatic stress disorder granted herein, the combined 
service-connected evaluation is 80 percent.  

17.  The veteran is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities. 



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411 (effective prior to Nov. 7, 1996).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of shell fragment wounds of the right arm have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5303 (2002).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of shell fragment wounds of the right arm have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5303 (effective prior 
to July 3, 1997).  

4.  The criteria for an increased (compensable) evaluation 
for a scar, residual of a shell fragment wound of the left 
leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.31, 67 Fed. Reg. 49,590, 49,596 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118, diagnostic 
codes 7803, 7804 (effective Aug. 30, 2002)).  

5.  The criteria for an increased (compensable) evaluation 
for a scar, residual of a shell fragment wound of the left 
leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, diagnostic codes 7803, 7804 
(effective prior to Aug. 30, 2002).  

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of hepatitis with history of duodenitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Code 7345 
(effective prior to July 2, 2001).  

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of hepatitis with history of duodenitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Code 7345 
(effective July 2, 2001).  

8.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2002).  

9.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6100 (effective prior to June 10, 1999).  

10.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  With the exceptions discussed below, the Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

A.  Post-traumatic stress disorder

A rating decision dated in December 1994 granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation under Diagnostic Code 9411, effective 
from the date of receipt of the claim for service connection 
for post-traumatic stress disorder in January 1994.  Although 
the veteran initiated an appeal of the evaluation assigned, 
he did not perfect his appeal following issuance of a 
statement of the case to him and his attorney-representative 
in February 1996.  The rating decision therefore became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.202, 20.302, 20.1103 (2002).  His claim 
for an increased rating for post-traumatic stress disorder 
was received in May 1996 and has been continuously prosecuted 
since then.  The rating decision of October 1996 granted a 50 
percent evaluation for post-traumatic stress disorder, 
effective from the date of receipt of the claim of increase 
the previous May.  

During the prosecution of this claim, the criteria for 
evaluating psychiatric disability were changed by an 
amendment to the rating schedule that became effective on 
November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996).  

Under the rating formula for neurotic disorders that was in 
effect prior to November 7, 1996, a 50 percent evaluation was 
warranted for post-traumatic stress disorder when the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired, and by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment; a 70 percent evaluation 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and when psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
schedular evaluation required that the attitudes of all 
contacts except the most intimate have been so adversely 
affected as to have resulted in virtual isolation in the 
community and that there have been totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior; the individual 
must have been demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  Although poor contact 
with other human beings may be indicative of emotional 
illness, social inadaptability was evaluated only as it 
affected industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).  

A 50 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

It is apparent from a review of the rating criteria set forth 
above that the criteria in effect prior to November 7, 1996, 
were significantly more general than those effective on and 
after that date.  Following a review of the record, the Board 
believes that the old rating criteria are more favorable to 
the veteran in this case because they give a somewhat greater 
scope for a higher rating vis a vis the veteran's symptom 
complex and take into greater account any current social 
isolation.  Those criteria will therefore be used to rate the 
veteran's service-connected psychiatric disorder.  See 
VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991) (where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so).  

On VA psychiatric examination in March 2003, the examiner 
stated that the claims file was reviewed.  It was reported 
that the veteran had no psychiatric hospitalizations or 
prescriptions through VA.  He apparently was prescribed Xanax 
by a private physician.  Although he gave a history of heavy 
drinking, DWI charges, and fights, he indicated that these 
problems were long in his past.  He complained of forgetting 
to take his pills.  He said that he occupied himself with 
home chores whenever he felt fine and watched TV.  He 
reported that he took Xanax when he was very anxious and 
could not sleep.  He stated that his spouse had to remind him 
to take his medications and had to keep track of his 
medications, medical appointments, and things to do.  

On mental status examination, the veteran was clean, 
overweight, adequately dressed and groomed, and was wearing a 
fatigue cap.  He was alert and oriented in three spheres.  
His mood was anxious, and his affect was constricted.  His 
attention was good, and his concentration was fair.  His 
memory, however, was impaired.  He could not recall any of 
three objects after two minutes.  His speech was clear, 
coherent and loud.  He was not hallucinating and was not 
suicidal or homicidal.  His insight and judgment were poor.  
He exhibited good impulse control.  

The diagnosis on Axis I was post-traumatic stress disorder, 
and cognitive disorder not otherwise specified (NOS).  His 
Global Assessment of Functioning (GAF) score on Axis V was 
50.  Although the examiner was of the opinion that the 
veteran was not competent to handle VA funds, he attributed 
this to the veteran's cognitive disorder, which he said was a 
separate disease entity from his service-connected post-
traumatic stress disorder.  The examiner stated that the 
cognitive disorder was not related in any manner to his 
service-connected post-traumatic stress disorder but that it 
added to his overall level of impairment due to intellectual 
and some memory limitations.  

On psychological evaluation in April 2003, a private clinical 
psychologist found that the symptoms attributable to PTSD 
resulted in definite industrial impairment and considerable 
social impairment.  The overall evaluation, considering all 
symptoms, even those not attributable to PTSD, was serious 
social and occupational impairment.  The GAF score was 45. 

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  A 
GAF score of 50 indicates serious symptoms such as suicidal 
ideation, severe obsessional rituals, or frequent 
shoplifting; or any serious impairment in social, 
occupational or school functioning such as no friends or an 
inability to keep a job.  Although the GAF score assigned by 
the examiner in March 2003 was predicated in part on the 
functional limitations arising from the veteran's nonservice-
connected cognitive impairments, these cognitive impairments 
were not shown when the veteran was examined by VA in August 
1996.  At that time, the examiner found that the veteran had 
a memory that was very well and vividly preserved.  His 
intellectual functioning was also maintained.  Despite the 
absence of obvious cognitive deficits, the veteran's GAF 
score at that time was 41, an indication of even worse social 
and occupational adjustment than shown much later when his 
cognitive deficits were manifest.  

The diagnosis on Axis I in August 1996 was post-traumatic 
stress disorder with depression.  A mental status examination 
at that time showed that the veteran was cryful on several 
occasions during the interview, as he had recurrent memories 
of his experiences in Vietnam.  The examiner said that the 
veteran was very affected when he had to speak about his 
experiences and that he had become very avoidant of 
situations and people who got him in conversations about his 
combat experiences.  He had very poor sleep, which was 
usually interrupted, and he described great fear whenever 
some external stimuli reminded him of combat.  He said he 
just could not take loud noises.  He said that he spent four 
years in Vietnam and that whenever he heard a helicopter, "I 
believe that they are bringing dead people."  (The record 
indicates that the veteran served two tours of duty in 
Vietnam as an infantryman totaling about 3 years and 9 
months.)  He was not delusional and was not hallucinating, 
but he was very affected and depressed.  His affect 
corresponded to his emotional content.  His mood was very 
tense, very anxious, and also depressed.  His judgment was 
fair but his insight was superficial.  Despite his relatively 
low GAF score, he was felt to be competent for VA purposes.  
It is notable that the veteran's highest level of adaptive 
functioning was considered to be poor on Axis V when he 
underwent a VA psychiatric examination in August 1994 and 
only post-traumatic stress disorder was diagnosed on Axis I.  
Dr. Alfaro's findings in January 2003 and the findings of the 
April 2003 psychological evaluation are consistent with 
severe social and industrial impairment due to service-
connected post-traumatic stress disorder.  

The Board is of the opinion that the veteran's overall 
symptomatology due to his service-connected psychiatric 
disorder is productive of severe social and industrial 
inadaptability under Diagnostic Code 9411 as previously in 
effect.  The severity of his post-traumatic stress disorder 
symptoms is consistent with his sustained combat involvement 
extending over two tours of duty.  

However, the evidence of record does not show that the 
service-connected psychiatric disorder has resulted in the 
veteran's virtual isolation in the community and in totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  Nor is there any showing that service-connected 
post-traumatic stress disorder has, standing alone, rendered 
the veteran demonstrably unable to obtain or retain 
employment.  Dr. Alfaro was of the opinion in January 2003 
that the veteran had been unable to work mainly due to his 
emotional condition and his back condition.  The private 
psychologist in April 2003 described the veteran's PTSD 
symptoms as causing definite occupational impairment.  
Accordingly, a total schedular rating under Diagnostic Code 
9411 as in effect before November 7, 1996, is not warranted.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

B.  Residuals of shell fragment wounds of the right upper 
extremity and left leg

The service medical records show that the veteran sustained 
what were described as superficial shell fragment wounds of 
the right arm, shoulder, head, and left lower leg secondary 
to machine gunfire.  The wounds were debrided at an 
evacuation hospital on the day of injury, and the veteran was 
subsequently transferred by air to a service hospital for 
follow-up treatment.  There was no major vessel or nerve 
injury.  An examination on admission to the hospital on 
November 24, 1971, showed no obvious bony involvement.  His 
peripheral pulses were symmetrical and intact.  There was no 
gross nerve deficit, and the remainder of the physical 
examination was within normal limits.  A chest x-ray was 
within normal limits.  X-rays of the right shoulder showed 
multiple metallic foreign bodies around soft tissues, but the 
humerus was intact and there was no evidence of fracture.  On 
December 2, 1971, the wounds were debrided under local 
anesthesia and a delayed primary closure was accomplished.  
The veteran became fully ambulatory and had full range of 
motion of his right upper extremity.  He was discharged to 
duty with no change in his profile in late December 1971, 
about a month following the initial injuries.  The diagnosis 
was multiple fragment wounds of the right arm and left leg.  
Shrapnel wounds of the right shoulder and legs were noted on 
a history elicited in conjunction with the veteran's 
separation examination in August 1972, but a clinical 
examination was negative for shell fragment wound residuals.  

The veteran filed his initial claim for service connection 
for shell fragment wound residuals in August 1983.  A rating 
decision dated in November 1983 established service 
connection for scars, residuals of shell fragment wounds of 
the right arm and left leg.  Noncompensable evaluations were 
assigned under Diagnostic Code 7805 for each disability, 
effective from the date of receipt of the claim for service 
connection.  Although the veteran was informed of this 
determination, he did not initiate and appeal, and the rating 
decision therefore became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302, 
20.1103.  

Private x-rays of the right shoulder in April 1992 showed 
metallic fragments overlying the head of the humerus with 
normal glenohumeral relation.  X-rays of the right shoulder 
by VA in June 1992 showed two radiopaque densities projected 
over the shoulder girdle representing metallic fragments, and 
mild degenerative joint disease involving the 
acromioclavicular joint.  There was no evidence of fracture 
or dislocation.  

On VA orthopedic examination in November 1992, the veteran 
complained of persistent and severe pain in the areas of his 
shell fragment wounds accompanied by functional limitation.  
There was a well-healed irregular scar in the proximal third 
of the anterior aspect of the right arm that was 
nondepressed, tender, mild, and with muscle tissue loss.  The 
scar measured 4 by 2 centimeters.  There was no limitation of 
motion.  There was also a 6 by 1-centimeter well-healed 
shrapnel fragment scar in the proximal third of the posterior 
aspect of the right arm.  Although there was evidence of the 
moderate loss of muscle fibers, there was no limitation of 
motion.  There was a thin well-healed 3-centimeter scar in 
the "posterior" third of the anterior aspect of the right 
forearm.  There was no tissue loss or limitation of motion.  
There was a thin well-healed 4-centimeter scar in the 
proximal third of the medial aspect of the left leg.  No 
functional limitations were noted.  

Right shoulder arthrography by VA in February 1993 was 
negative.  

A rating decision dated in July 1993 granted a 20 percent 
rating for residuals of shell fragment wounds of the right 
upper extremity under diagnostic codes 5303 and 7805, 
effective from August 1991.  A noncompensable rating for a 
scar, residual of a shell fragment wound of the left leg, was 
continued under Diagnostic Code 7805.  Although the veteran 
initially disagreed with this rating determination, he later 


withdrew his appeal, and the underlying rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.204, 20.302, 20.1103.  

The right upper extremity shell fragment wounds are evaluated 
under diagnostic codes 5303 and 7805.  The record shows that 
the veteran is right handed.  
Under Diagnostic Code 5303, a 20 percent rating is warranted 
for moderate injury to Muscle Group III (intrinsic muscles of 
the shoulder girdle) of the dominant upper extremity; a 30 
percent rating requires a showing of moderately severe injury 
to Muscle Group III; a 40 percent rating is for application 
when severe injury is demonstrated.  38 C.F.R. § 4.73, 
Diagnostic Code 5303.  The muscles of Muscle Group III are 
the Pectoralis major I (clavicular), and the deltoid.  These 
muscles function to elevate and abduct the arm to shoulder 
level and act with muscles 1 and 2 of Muscle Group II in the 
forward and backward swing of the arm.  Id.  

The criteria for evaluating muscle injuries were changed by 
an amendment to the rating schedule that became effective on 
July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  

Prior to July 3, 1997, the cardinal symptoms of muscle 
disability were weakness, fatigue-pain, and uncertainty of 
movement, while the cardinal signs of muscle disability were 
loss of power, lowered threshold of fatigue, and impairment 
of coordination.  38 C.F.R. § 4.54 (effective prior to July 
3, 1997).  On and after July 3, 1997, the cardinal signs and 
symptoms of muscle disability for rating purposes are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

Prior to July 3, 1997, moderate muscle disability was shown 
by through-and-through or deep penetrating wounds of 
relatively short track by a shrapnel fragment with signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests, together with complaints of one 
or more of the cardinal symptoms of muscle wounds, 
particularly fatigue, and fatigue-pain after moderate use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(b).  

Moderately severe muscle disability from a missile wound 
contemplated a through-and-through or deep penetrating wound 
by a high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  The service department records or other 
evidence showed hospitalization for a prolonged period in 
service for treatment of a wound of severe grade, and the 
record in the file showed consistent complaint of the 
cardinal symptoms of muscle wounds.  Objective findings 
included entrance scars that were relatively large and so 
situated as to have indicated the track of the missile 
through important muscle groups.  There were indications on 
palpation of moderate loss of deep fascia or moderate loss of 
muscle substance or moderate loss of the normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) gave positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (effective prior 
to July 3, 1997).  

Severe muscle disability from a missile wound contemplated a 
through-and-through or deep penetrating wound by a high 
velocity missile, or large or multiple low velocity missiles, 
or the explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or with 
prolonged infection and sloughing of soft parts, and 
intermuscular binding and cicatrization.  The service 
department records contained the same findings as for 
moderately severe disability of muscles, in aggravated form.  
Objective findings included extensive ragged, depressed, and 
adherent scars of the skin so situated as to have indicated 
wide damage to muscle groups in the track of the missile.  X-
ray examination might show minute multiple scattered foreign 
bodies that indicated the spread of intermuscular trauma and 
the explosive effect of the missile.  Palpation showed 
moderate or extensive loss of deep fascia or of muscle 
substance.  Soft or flabby muscles were shown in the wound 
area.  Muscles did not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side, or of coordinated movements, showed positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration was not present, but a 
diminished excitability to faradic current compared with the 
sound side might be present.  Visible or measured atrophy 
might or might not be present.  Adaptive contraction of the 
opposing group of muscles, if present, indicated severity.  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone, without true skin covering, in an area where bone was 
normally protected by muscle, indicated severe injury.  
Atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds 
in the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
might be included in the severe group if there was sufficient 
evidence of severity.  38 C.F.R. § 4.56(d) (effective prior 
to July 3, 1997).  

Under the rating schedule, as amended, a finding of moderate 
muscle disability is shown by through-and-through or deep 
penetrating wounds of short track from a single bullet, a 
small shell or a shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, 
or prolonged infection.  The service department record or 
other evidence of inservice treatment for the wound shows 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  There is some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (1999).  

Moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence shows hospitalization for a prolonged period 
for treatment of the wound.  The record shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe muscle disability is shown by a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  There is a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile;

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where the bone is normally 
protected by muscle;
(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests;

(D) Visible or measurable atrophy;

(E) Adaptive contraction of an opposing 
group of muscles;

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle;

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56(d)(4).  

The medical evidence of record indicates that the veteran has 
pain in both shoulders with decreased range of motion on 
elevation and abduction of the shoulders.  Both retained 
metallic fragments and arthritis have been visualized on x-
rays of the right shoulder, although it is unclear whether 
the arthritis is a systemic process or is due to right 
shoulder trauma.  Although there is evidence of moderate loss 
of muscle fibers in the posterior aspect of the right arm, no 
limitation of right arm motion was shown on examination in 
November 1992.  Despite the evidence of decreased range of 
motion of the right arm in January 2003, the primary 
disability on later VA examination appears to be scars.  In 
any case, neither the circumstances of the initial wounds 
from the shell fragments nor the recently demonstrated 
restriction of range of motion with muscle loss in the right 
upper extremity reflects any more than moderate muscle 
damage.  A rating in excess of the currently assigned 20 
percent under Diagnostic Code 5303 is simply not shown, 
whether the shell fragment wounds of the right upper 
extremity are evaluated under the old rating criteria or the 
new.  

When the veteran underwent an examination of his scars in 
March 2003, the veteran indicated that his scars of the right 
arm and left leg did not bother him.  He had no complaints of 
ulceration or irritation of the scars.  He reported that he 
had occasional itching of these scars.  However, he had no 
complaints of skin lacerations or skin fragility.  He 
complained of electricity-type sensation when the scar was 
touched lightly but did not complain when the area was 
touched firmly.  On examination, the examiner described a 
right posterolateral shoulder scar 6 centimeters long by 1 
centimeter wide that was sensitive to palpation when touched 
lightly but not when touched firmly.  The scar was not 
adherent.  

The veteran also had a scar on the lateral aspect of the 
right forearm that was 3 centimeters long by 0.5 centimeters 
wide.  He had a linear-shaped scar on the right proximal 
medial aspect of the right forearm that was 3 centimeters 
long by 1 centimeter wide.  He also had a scar on his right 
biceps that was 2 centimeters by 1.5 centimeters.  Finally, 
the veteran had a scar on his left medial calf that measured 
3 centimeters by 0.5 centimeters.  None of these scars was 
found to be sensitive or tender to palpation.  None was 
adherent to underlying tissue.  

The examiner said that all of the scars were smooth in 
texture and were not atrophic or manifested by shiny or scaly 
skin.  None of the scars was unstable, that is, subject to 
frequent loss of covering of the skin over the scar from 
ulceration or breakdown of the skin.  None of the scars was 
elevated or depressed, and all of the scars were described as 
superficial.  The examiner found that there was no underlying 
soft tissue loss or damage and that the scars were not deep.  
There was no inflammation, edema, or keloid formation, and 
all scars were lighter than the surrounding skin.  There were 
no areas of induration or inflexibility of the skin.  
Finally, the examiner found that there was no limitation of 
motion or other limitation of function as a result of the 
scars.  

The diagnosis was residuals of shell fragment wounds of the 
right upper extremity and left leg with residual healed 
scars.  The examiner remarked that the severity of the scars 
was mild and that there were no functional limitations 
associated with the scars.  
The scars on the right upper extremity are shown to be 
superficial, not adherent, and are not shown to result in 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  Despite the occasional itching 
of these scars and complaints of an electricity-type 
sensation when the right posterolateral shoulder scar was 
touched lightly, the veteran did not complain when the area 
was touched firmly.  The Board finds that no true pain and 
tenderness of the scars is shown on objective examination 
such as to warrant a separate compensable evaluation under 
the holding of the Court of Appeals for Veterans Claims in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Indeed, as the recent VA examination demonstrates, none of 
the scars, including the scar on the left lower leg, which is 
the sole residual of that shell fragment wound, is shown to 
be symptomatic such as to warrant a compensable evaluation 
under the old or the new criteria for evaluating scars.  See 
38 C.F.R. § 4.118, diagnostic codes 7803, 7804 (effective 
prior to Aug. 30, 2002); 67 Fed. Reg. 49,590, 49,596 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118, diagnostic 
codes 7803 and 7804 (effective Aug. 30, 2002)).  

The Board concludes that a compensable rating for a scar, 
residual of a shell fragment wound of the left leg, is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  

Although the criteria for evaluating superficial scars that 
became effective on August 30, 2002, have not been furnished 
to the veteran, no prejudice results.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  A separate compensable rating 
for the service-connected scars under Esteban must be 
supported by objective findings that are not shown currently.  
Moreover, there was no essential change in the evaluation of 
superficial scars shown to be painful on examination.  
Delaying resolution of the case in order to furnish new 
criteria for rating superficial scars would exalt form over 
substance without any tangible benefit accruing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

C.  Hepatitis with history of duodenitis

The record shows that a rating decision dated in February 
1973 granted service connection for hepatomegaly and 
evaluated the disability as noncompensably disabling under 
Diagnostic Code 7312, effective from separation.  Service 
connection was also established for duodenitis, as an upper 
gastrointestinal series in service had revealed some 
thickening of the mucosal folds in the duodenal bulb but no 
definite evidence of an active ulcer crater.  The duodenitis 
was rated noncompensably disabling under Diagnostic Code 
7305, effective from separation.  

A rating decision dated in July 1993 determined that under 
the provisions of 38 C.F.R. § 4.114, the separate 
disabilities of hepatomegaly and duodenitis should be rated 
as a single disability.  The RO reclassified the service-
connected disorders as residuals of hepatitis and history of 
duodenitis and found that the service-connected disability 
warranted a 10 percent rating under diagnostic codes 7305 and 
7345, effective from the date of receipt of a reopened claim 
in August 1991.  Although the veteran initially disagreed 
with the rating determination, he later withdrew his appeal, 
and the underlying rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.204, 20.302, 20.1103 (2002).  

On VA examination in March 1996, it was reported that the 
veteran had complained of nonspecific upper abdominal 
discomfort and occasional heartburn.  Although he said that 
he had been told that he had a duodenal ulcer, this had not 
been documented.  Various studies reportedly showed that he 
had both antibodies to hepatitis A and hepatitis B.  However, 
jaundice had not recurred since an episode in service.  On 
examination, he was 5 feet, 6 inches tall and weighed 190 
pounds.  His maximum weight in the previous year was 190 
pounds.  There was no stigmata of chronic liver disease or 
any lymphadenopathy.  His abdomen was soft and depressible 
with tender epigastric normal rebound.  There was no 
visceromegaly or ascites.  Peristalsis and stools were 
normal.  There was no indication of weight loss, vomiting, 
hematemesis or melena.  The veteran was not anemic.  Although 
there was epigastric burning pain daily with occasional 
heartburn, a barium swallow and gastrointestinal series were 
reportedly normal.  Scintographic imaging of the liver and 
spleen provided evidence suggesting the presence of a mild 
diffuse parenchymal liver disease.  The diagnoses were 
residuals of hepatitis A and B, and history of duodenitis.  
Liver function tests in May 1996 were within normal limits.  

Under the rating schedule, a 10 percent evaluation is 
warranted for a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  A 20 percent evaluation requires a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  A 40 
percent evaluation is warranted for a moderately severe 
duodenal ulcer with symptoms less than severe symptoms, but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent evaluation requires a severe duodenal ulcer with pain 
that is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, and 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

Despite the veteran's complaints of epigastric burning pain 
and occasional heartburn, these complaints were not 
replicated when he was examined by VA in March 2003.  Indeed, 
the veteran said that he was doing well and felt well and was 
under no current treatment.  He related that he had been 
hospitalized in service in 1969 after several days of 
anorexia, nausea, vomiting, joint aches and malaise followed 
by coca-cola colored urine and generalized jaundice.  He was 
told that he had hepatitis.  After several weeks, he was 
discharged from the hospital with no further diagnosis and 
sent back to Vietnam.  However, he reported that he had had 
no recurrences of any of these types of symptoms.  Following 
separation from service, he underwent a routine examination 
at a VA facility and was told that laboratory studies showed 
anti-hepatitis B antibodies with normal liver function tests.  
There was no history of vomiting, hematemesis or melena.  He 
had no history of colic, abdominal pain, fatigue, weakness, 
depression or anxiety.  There was no history of biliary tract 
disease.  The veteran denied blood transfusions or 
transplant.  However, he said that he was in close contact 
with the blood of fellow soldiers who were shot or died 
during combat in Vietnam.  Currently, however, he had no 
liver symptoms.  He said that he had used alcohol and had 
been a heavy cigarette smoker but indicated that he had 
stopped many years ago.  

On examination, the veteran weighed 202 pounds.  His abdomen 
was soft and depressible.  There was normal peristalsis and 
no ascites.  However, there was mild hepatosplenomegaly.  
There was no evidence of weight changes, steatorrhea, 
malabsorption, or malnutrition.  There was no indication of 
hematemesis or melena.  The veteran had no pain or tenderness 
or superficial abdominal veins.  The veteran's muscle 
strength was normal, and there was no evidence of muscle 
wasting.  There were no signs of chronic liver disease such 
as palmar erythema or spider angiomata.  

The examiner noted that an abdominal sonogram performed in 
December 2002 showed a normal sized liver and spleen, normal 
liver echo structure, and no evident focal lesions.  His 
liver function tests showed an SGOT of 27, SGPT of 28, 
cholesterol of 184, triglycerides of 183, calcium of 9.2, 
phosphorus of 3.1, HDL of 33, creatinine of 1.3, and BUN of 
18.6.  These values were all essentially within normal 
limits.  Serology was negative for hepatitis C; and positive 
for anti-HBc and hepatitis B core, anti-hepatitis B surface 
and for hepatitis A virus antibody.  The examiner noted that 
type C tests were negative, and the diagnosis was chronic 
hepatitis B with normal liver function.  

Service connection is in effect for hepatitis with history of 
duodenitis.  Hepatitis B, which is the currently diagnosed 
disease entity, is evaluated under Diagnostic Code 7345, 
while duodenitis is evaluated by analogy to duodenal ulcer 
disease under Diagnostic Code 7305.  See 38 C.F.R. § 4.20.  
However, ratings under diagnostic codes 7305 and 7345 may not 
be combined with each other.  38 C.F.R. § 4.114.  Rather, a 
single evaluation is assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  Id.  Although 
his service-connected disorder is now largely asymptomatic, 
the record indicates that hepatitis is the predominant 
disability at this time.  

The criteria for evaluating disabilities of the liver were 
changed by an amendment to the rating schedule that became 
effective on July 2, 2001.  See 66 Fed. Reg. 29,486 (May 31, 
2001).  

Under Diagnostic Code 7345 as in effect before July 2, 2001, 
healed, nonsymptomatic infectious hepatitis warranted a 
noncompensable evaluation.  

A 10 percent evaluation required demonstrable liver damage 
with mild gastrointestinal disturbance.  

A 30 percent evaluation was warranted for infectious 
hepatitis manifested by minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency than that required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  

A 60 percent evaluation required moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  

A 100 percent evaluation was warranted with marked liver 
damage manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks' 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  

Under Diagnostic Code 7345, as amended, chronic liver disease 
without cirrhosis, including hepatitis B, is evaluated as 
noncompensably disabling when nonsymptomatic.  

A 10 percent evaluation is warranted where there is 
intermittent fatigue, malaise, and anorexia; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the previous 12-month 
period.  

A 20 percent evaluation requires daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the previous 12-month 
period.  

A 40 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the 
previous 12-month period.  

A 60 percent evaluation requires daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly; or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the previous 12-month period, but not occurring constantly.  

A 100 percent evaluation is warranted where there are near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  

Whether the liver disease is evaluated under the old rating 
criteria or the new, a higher evaluation does not result.  
The complaints and findings reflected on the recent 
examination did not meet or more nearly approximate the 
criteria for a 20 percent evaluation, much less a still 
higher evaluation, under the old or new version of Diagnostic 
Code 7345.  The sole positive finding was hepatosplenomegaly, 
which the examiner described as mild.  The veteran himself 
indicated that he was not troubled by his diagnosed 
hepatitis, and there was no indication that his duodenitis 
was symptomatic.  On VA psychiatric examination in March 
2003, he reported that he had gained weight through the 
years.  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
residuals of hepatitis with history of duodenitis.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

Although the criteria for evaluating hepatitis B that became 
effective on July 2, 2001, have not been furnished to the 
veteran, as with the evaluation of the service-connected 
scars, no prejudice results.  See Bernard v. Brown, 4 Vet. 
App. at 394.  The objective clinical findings show only one 
positive finding.  Other manifestations of symptomatic liver 
disease simply are not shown.  Even the veteran's testimony 
in June 2000 suggested that he had not been treated for 
hepatitis in quite some time, that his only treatment was 
through the VA hospital, and that that treatment consisted of 
tests.  As found above, whether the service-connected 
hepatitis B is evaluated under the new rating criteria or the 
old, manifestations that equal of more nearly approximate 
those required for a 20 percent evaluation are nowhere 
present.  38 C.F.R. § 4.7.  Thus, as with the service-
connected scars, delaying resolution of the case in order to 
furnish the new rating criteria would merely exalt form over 
substance without any tangible benefit accruing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.  

D.  Bilateral hearing loss

The record shows that service connection was established for 
bilateral hearing loss in a rating decision of December 1994 
that assigned a noncompensable evaluation for the disability 
under Diagnostic Code 6100, effective from the date of 
receipt of the claim for service connection in August 1991.  
Although the veteran initiated an appeal of the evaluation 
assigned, he did not perfect his appeal following issuance of 
a statement of the case to him and his attorney-
representative in February 1996.  The rating decision 
therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.202, 20.302, 20.1103.  

The veteran's reopened claim for a compensable evaluation for 
bilateral hearing loss was received in May 1996 and 
continuously prosecuted thereafter.  

Under the rating schedule, evaluations of bilateral hearing 
loss range from zero percent to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability for 
service-connected bilateral hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designation assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

On VA audiological evaluation in August 1996, the veteran's 
pure tone thresholds, in decibels, were 25, 25, 50, and 80 in 
the right ear, and 35, 40, 70, and 85 in the left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz.  His average pure tone 
threshold level, in decibels, was 45 in the right ear and 58 
in the left ear.  The examiner indicated that language 
difficulties made the use of both pure tone average and 
speech discrimination scores inappropriate.  Thus, the use of 
Table VIa was for application.  38 C.F.R. § 4.85(c).  Using 
Table VIa, the veteran's average pure tone decibel loss 
equates to Level II hearing in the right ear and Level IV 
hearing in the left ear.  Although the criteria for 
evaluating hearing loss were changed by an amendment to the 
rating schedule that became effective on June 10, 1999, see 
64 Fed. Reg. 25,202 (May 11, 1999), these results warrant a 
noncompensable rating under Diagnostic Code 6100, whether 
using the old rating criteria or the new.  
On VA audiological evaluation in March 2003, the veteran's 
pure tone thresholds, in decibels, were 15, 15, 55, and 75 in 
the right ear, and 30, 40, 80, and 90 in the left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz.  His average pure tone 
threshold level, in decibels, was 40 in the right ear and 60 
in the left ear.  A controlled speech discrimination test 
using the Maryland CNC word list revealed speech recognition 
ability of 100 percent in each ear.  These results equate to 
Level I hearing in the right ear and Level II hearing in the 
left ear and warrant only a noncompensable rating under 
Diagnostic Code 6100, whether considered under the old rating 
criteria or the new.  

The amendment to the rating schedule that became effective on 
June 10, 1999, revised the provisions of 38 C.F.R. § 4.86 to 
evaluate certain exceptional patterns of hearing impairment 
as follows:  

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

See 38 C.F.R. § 4.86 (2002).  

As this change to the criteria for rating hearing loss was 
made during the pendency of this appeal, the veteran is 
entitled to have the more favorable version of the criteria 
applied to the facts of his case.  Karnas v. Derwinski, 1 
Vet. App. at 312-13.  It is apparent from the results of 
successive audiological evaluations, however, that the 
provisions of 38 C.F.R. § 4.86 are not for application in 
this case.  It follows that a compensable evaluation for 
bilateral hearing loss is not warranted.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  

II.  TDIU

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.  Unemployability associated with 
advancing age or intercurrent disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  

In addition to the service-connected disabilities addressed 
above, service connection is effect for otitis externa of the 
right ear, which has been rated noncompensably disabling 
since September 1972.  The veteran has a high school 
education and occupational experience as a handyman.  He last 
worked full time in January 1987.  The combined service-
connected evaluation is now 80 percent.  

As for evidence of unemployability, the veteran was found to 
be unemployable by the Social Security Administration (SSA) 
by reason of degenerative joint disease of the lumbar spine, 
a nonservice-connected disability.  SSA also considered an 
assessment in December 1993 that the veteran had severe 
degenerative discogenic disease of the cervical and lumbar 
spine, nonservice-connected disabilities, and was disabled 
for work.  On VA psychiatric examination in March 2003, it 
was reported that the veteran had serious cardiac problems 
and that a CT scan of the brain showed chronic pathologies.  
The veteran complained of frequent loss of balance and said 
that he had to stop working due to his back condition.  
(Service connection has been previously and finally denied 
for residuals of a head injury.)  

While it is clear that the veteran has nonservice-connected 
health problems that have resulted in unemployability, the 
veteran also has a severe service-connected disability, 
namely, PTSD, contributing to recent GAF scores of 50 and 45, 
indicative of the inability to keep a job.  Although the GAF 
scores also account for symptoms not attributable to PTSD, 
the Board concludes that the severity of PTSD symptoms 
renders the veteran unemployable because of his inability to 
deal with stressful circumstances, including in a worklike 
setting. 

ORDER

1.  A 70 percent evaluation for post-traumatic stress 
disorder is granted, subject to controlling regulations 
governing the payment of monetary benefits.  

2.  An increased evaluation for residuals of shell fragment 
wounds of the right arm is denied.  

3.  An increased (compensable) evaluation for a scar, 
residual of a shell fragment wound of the left leg, is 
denied.  

4.  An increased evaluation for residuals of hepatitis with 
history of duodenitis is denied.  

5.  An increased (compensable) evaluation for bilateral 
hearing loss is denied.  

                                                                                              
(Continued on next page)


6.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.  


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

